Case 2:21-mc-14073-JEM Document 31 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 21-MC-14073-MARTINEZ/MAYNARD

  IN RE SUBPOENA SERVED ON
  ELISABETH DEVOS
  ___________________________________/

                                               ORDER

          THIS MATTER is before the Court upon Elisabeth Devos’s Expedited Motion to Stay
  the Magistrate Judge’s Order on the Expedited Motion to Transfer (“Motion”) (DE 30). Upon
  careful consideration, it is
          ORDERED AND ADJUDGED that the Motion is DENIED AS MOOT.
          The Clerk of Court has already transferred this matter electronically to the Northern
  District of California, as confirmed by the docket in this case. The electronic transfer is effective
  immediately. Accordingly, at this juncture, the Court does not possess jurisdiction to stay the
  transfer order. See Forbes v. Lenox Fin. Mortg., LLC, 2008 WL 11331979, at *2 (S.D. Fla. Sept.
  10, 2008) (“Upon the physical transfer of the case file to the transferee forum, the transferor court
  is stripped of jurisdiction to review its transfer order.”) (citing In re Southwestern Mobile Homes,
  Inc., 317 F.2d 65, 66 (5th Cir. 1963) (per curiam) (denying mandamus review of a transfer order,
  concluding that the transferor court, and appellate court, had lost jurisdiction where a formal order
  of transfer was entered in the transferor court, and the transferee court received and docketed the
  papers)).
          In respect to a hasty transfer, litigants are not without remedies. See generally Roofing &
  Sheet Metal Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 985-990 (11th Cir. 1982). In
  this particular case, however, the Court has reviewed the record and given careful consideration to
  Movant’s arguments. Applying the review standards of Rule 72(a), the Court agrees that
  “exceptional circumstances” exist here and warrant a transfer to the Northern District of California
  for all of the reasons articulated by Magistrate Maynard.


                                                   1
Case 2:21-mc-14073-JEM Document 31 Entered on FLSD Docket 04/12/2021 Page 2 of 2




        Put differently, although the transfer was effectuated prior to the objections period, the
  same result would follow—rendering Movant’s procedural concern harmless.
        DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of April, 2021.



                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                2
